Judgment unanimously affirmed. Memorandum: Defendant argues that Supreme Court erred in refusing to suppress his statement because a combination of two factors rendered his waiver unintelligent and unknowing. He claims that the police misled him by arresting him on a bad check charge, Mirandizing him (see, Miranda v Arizona, 384 US 436) and then conversing with him about unrelated sexual abuse charges leading to the instant conviction. He further claims that the existence of a psychiatric condition clouded his judgment. We disagree. Police deception concerning the scope of questioning does not invalidate a Miranda waiver unless there is a showing that defendant thereby was denied due process or that the deception induced a false confession (People v Hall, 152 AD2d 948, lv denied 74 NY2d 847). There was no such showing in this case, nor is there any showing that his psychiatric condition, by itself, rendered his waiver invalid.
Defendant’s argument that the indictment is duplicitous is unpreserved for appellate review and we decline to reach it in the interest of justice. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—attempted rape, first de*911gree.) Present — Callahan, J. P., Doerr, Boomer, Pine and Law-ton, JJ.